IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK A. HARRIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2781

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 11, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the August 20, 2013, judgment and sentence in Leon County Circuit Court

case number 2013 CF 57 A. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel,

the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.